Mr. Justice Sheldon delivered the opinion of the Court: The error assigned upon this record, is, sustaining a motion to quash the writ. The writ was properly directed “ to the city marshal and all sheriffs) coroners and constables,” as the act to establish the court of common pleas in the city of Sparta, in Bandolph county, expressly provides that all process shall be so directed. Session Laws of 1869, page 140, sec. 8. The venue of the court is well enough laid in the writ. The proper State and county are named in the margin according to the ordinary form, and the command in the body of the writ is, to summon the defendant, “ to be and appear before the common picas court of Sparta, of said county, on the first day of the next term thereof, to be holden at the court house in Sparta, in said Randolph county,” etc. The territorial jurisdiction of this court is limited by the constitution to the city of Sparta. The People v. Evans, 18 Ill. 361; Holmes v. Fihlenburg, 54 Ill. 203. Although the mandate of the ivrit is, “ to summon Henry A. Witbord, if he shall be found in your county,” etc., the service, if it had been shown by the return to have been made in the city of Sparta, would have been good. It is now defective, as it does not appear by the return to have been so made. But the writ itself was not void, and should not have been quashed. The judgment of the court below is reversed and the cause remanded. Judgment reversed.